Title: To James Madison from Daniel Clark, 29 November 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


29 November 1803, New Orleans, “(2 oClock P.M.).” “I had this morning an interview with the prefect at his request and he Communicated his final arrangements—all seems at present perfectly agreed on between him and the Spanish Authorities and possession is to be given him to morrow at noon, when I am by agreement to forward an express with an invitation from him to hasten the arrival of our Commissioners—with the Troops. The public mind is in a high state of fermentation and to appease it I have been under the necessity of signifying that in Case of tumult or Confusion before the arrival of the Commissioners I should call on all the well disposed to rally round the Colors of the U. States and with them take effective measures to preserve the public Tranquility. All who have any thing to lose look on the measure of the prefect as premature and not without danger. I shall endeavour to act in Case of necessity with prudence & firmness and have to favor my endeavors the unlimited Confidence of the French & Spanish Authorities, and will I believe be well seconded by the Americans & others attached to the U. S.”
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC 1 p.; docketed by Wagner as received 19 Dec.; printed in American Historical Review 33 (1927–28): 355. For enclosure, see n. 1.



   
   Filed with this letter is a copy of Clark to Claiborne and Wilkinson, 29 Nov. 1803, “1. o’clock P.M.” (2 pp.; printed in Carter, Territorial Papers, Orleans, 9:125), stating that Laussat had demanded the transfer of the territory, which was scheduled to take place the next day at noon. Clark added: “He requests me to urge you to hasten your departure and on your arrival every thing will be found conformable to your wishes.… The public mind is extremely agitated, the Prefects measures are looked on as premature by the better part of the people, and your presence alone can calm the effervescence which the slightest accident may Cause to shew itself in the worst of forms.”


